DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/27/2022 has been entered.
 
Status of Claims
Claims 6, 8, 10-12, and 14-18 are pending in the application with claims 10-11 withdrawn. Claims 6, 8, 12, and 14-18 are examined herein. 

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered, but they are directed towards newly added claim limitations and are therefore addressed in the rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 8, 12, and 14-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 recites “AC output signals comprising sine waves from each of the pull-out limit switch and the safety limit switch.” It is unclear from the claim whether the “AC output signals” are the same as the signals outputted by the pull-out limit switch and the safety limit switch as recited in lines 12 and 17, respectively, or another signal. For purposes of examination, Examiner is interpreting these signals to be refer to the same signal.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 6, 8, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2013/0259182 (“Sato”) in view of US Patent No. 6,034,624 (“Goto”) further in view of US Publication No. 2014/0192944 (“Ohsaka”).

Regarding claim 6, Sato discloses (see Fig.1) an incore neutron instrumentation system (1) comprising:
a detector (8) measuring neutron flux within a nuclear reactor (32) ([0024]);
a drive cable (7) connected to the detector and moving the detector to a measurement position within the nuclear reactor ([0028]);
a thimble tube (24) which is a hollow passage in which the detector and the drive cable move ([0042]);
a drive unit (2) driving the drive cable for moving the detector ([0028]);
a control panel (10) for controlling the drive unit ([0031]);
a pull-out limit switch (53) that does not physically contact the drive cable and the thimble tube (Sato’s switch 53 does not touch the drive cable 7 or the thimble tube 24), the pull-out limit switch outputting a signal (122) for determining presence/absence of passing of the detector and signaling the control panel to stop the movement of the detector at a predetermined stop position during pull out of the detector from the measurement position (Abstract, [0039], [0047], [0067]; Sato’s switch 53 sends a signal to the drive unit when the detector is at a predetermined position which causes the drive unit to stop retracting the detector);
a safety limit switch (52) that does not physically contact the drive cable and the thimble tube (Sato’s switch 52 does not touch the drive cable 7 or the thimble tube 24), the safety limit switch outputting a signal (121) for determining presence/absence of passing of the detector (Abstract, [0013], [0038], [0050]), and the safety limit switch being configured to turn off power of the drive unit, for stopping movement of the detector ([0029], [0031], [0038], [0047]; Sato’s switch 52 sends a signal to the drive unit when the detector is at a predetermined position which causes the drive unit to stop retracting the detector; Sato further discloses “motor 4 receives supply power from the inverter to rotate at a speed indicated by a drive command 104 … drive control unit 10 … to send a drive command 104 to the motor 4,” therefore, to stop the motor to stop retracting the detector, power must be turned off); and
a signal transmission unit (51) transmitting the output signals (121, 122) from each of the pull-out limit switch and the safety limit switch, to the control panel ([0032]), 
wherein the detector is moved from an inside of the nuclear reactor to an outside of the nuclear reactor or from the outside of the nuclear reactor to the inside of the nuclear reactor ([0042], [0046]), and the neutron flux generated within the nuclear reactor is measured ([0024], [0043]).
Sato does not disclose the pull-out limit switch and safety limit switch at least partially surround the drive cable or AC output signals comprising sine waves. 

Goto teaches (see Figs. 1, 15) a device for determining a position of an object (“object of detection”) (1:5-11), the device at least partially surrounding the object without physically contacting the object (8:48-54) and comprising a coil (10) configured to generate a current as a result of change of conductor resistance, and to change an inductance resulting in a phase shift of an AC output signal comprising a sine wave in the coil due to the presence or absence of a magnetic portion (20) of the object in the coil (1:26-31, 9:27-47, 16:42-51, 17:66-18:12; see also Figs. 16A-16B; see [0028] of the instant Specification).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify the pull-out limit switch and the safety limit switch of Sato in view of Goto because Goto teaches its device is “compact and simple in structure and yet capable of detecting linear positions over a wide range” (2:28-34).

	The system of Sato-Goto teaches a signal transmission unit transmitting a phase shift of AC output signals comprising sine waves from each of the pull-out limit switch and the safety limit switch to the control panel (Sato, [0032]; Goto, Fig. 1, 1:26-31, 9:27-47, 16:42-51). Sato discloses the signal transmission unit 51 transmits the output signals from the switches 52, 53 to the control panel 10. Goto teaches the switches output an AC output signal comprising a sine wave. Therefore, the signal transmission unit of the Sato-Goto system transmits a phase shift of AC output signals comprising sine waves from each of the switches to the control panel. 
The combination of Sato-Goto does not disclose the pull-out limit switch and the safety limit switch are located within a nuclear containment vessel of the nuclear reactor. 

Ohsaka teaches (see Fig. 1) an incore neutron instrumentation system (8) comprising a drive unit (1) for driving a drive cable (20) for moving a detector (10), a pull-out limit switch (6), and a safety limit switch (5), wherein the pull-out limit switch and the safety limit switch are located within a nuclear reactor containment vessel (17) of a nuclear reactor (16).

A POSA would have found it obvious to apply the arrangement taught by Ohsaka to the system of Sato-Goto and locate the pull-out limit switch and the safety limit switch of Sato-Goto within the nuclear reactor containment vessel, as taught by Ohsaka, as a matter of design choice. This modification would not change the operation of the system and would provide the predictable advantage of locating all components of the incore neutron instrumentation system that are physically connected to the reactor within the containment vessel in order to provide radioactive and physical shielding. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art and shifting the position of the signal transmission unit would not modify the operation of the device. In re Japikse, 86 USPQ 70. 

Regarding claim 8, Sato in view of Goto further in view of Ohsaka teaches the incore neutron instrumentation system according to claim 6. Sato further discloses wherein the safety limit switch is provided along the drive cable at a side closer to the drive unit than the pull-out limit switch (Fig. 1), and the drive of the drive cable is stopped on the basis of the output signal from the safety limit switch ([0047]).

Regarding claim 12, Sato in view of Goto further in view of Ohsaka teaches the incore neutron instrumentation system according to claim 6. Sato further discloses the control panel and signal transmission unit are disposed outside a nuclear reactor containment vessel (31) and the signal transmission unit is connected to the pull-out limit switch and the safety limit switch (Fig. 1), but does not disclose the signal transmission unit is mounted within the control panel. However, it would have been obvious to a POSA to mount the signal transmission unit within the control panel as a matter of design choice. This modification would not change the operation of the system and would provide the predictable advantage of locating all electronic control components of the system in the control room to protect them from the radioactive environment in the containment building. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art and shifting the position of the signal transmission unit would not modify the operation of the device. In re Japikse, 86 USPQ 70. 

Regarding claim 15, Sato in view of Goto further in view of Ohsaka teaches the incore neutron instrumentation system according to claim 6. Ohsaka further teaches wherein the drive unit is located within the nuclear reactor containment vessel (Fig. 1). A POSA would have found it obvious to locate the drive unit of Sato-Goto-Ohsaka within the nuclear reactor containment vessel, as taught by Ohsaka, as a matter of design choice. This modification would not change the operation of the system and would provide the predictable advantage of locating all components of the incore neutron instrumentation system that are physically connected to the reactor within the containment vessel in order to provide radioactive and physical shielding. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art and shifting the position of the signal transmission unit would not modify the operation of the device. In re Japikse, 86 USPQ 70. 

Regarding claim 16, Sato in view of Goto further in view of Ohsaka teaches the incore neutron instrumentation system according to claim 6. Sato further discloses wherein the safety limit switch is configured to output the signal for determining presence/absence of passing of the detector through the safety limit switch (Abstract, [0013], [0038], [0050]).

Regarding claims 17 and 18, Sato in view of Goto further in view of Ohsaka teaches the incore neutron instrumentation system according to claim 6. Goto further teaches wherein the switches completely circumferentially surround the drive cable (Fig. 1). A POSA would have been motivated to combine Sato, Goto, and Ohsaka as discussed above with regards to claim 6.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Goto and Ohsaka further in view of US Publication No. 2012/0177167 (“Heibel”).

Regarding claim 14, Sato in view of Goto further in view of Ohsaka teaches the incore neutron instrumentation system according to claim 6, but does not teach an isolation valve.

Heibel teaches (see Fig. 7) an incore neutron instrumentation system for a nuclear reactor (42) comprising a detector (112), a pull-out limit switch (122), and a safety switch (“Safety Switches”) and further comprising an isolation valve (128), which separates the inside of the nuclear reactor and the outside of the nuclear reactor from one another, and which isolates the detector from the pull-out limit switch and the safety limit switch, the pull-out limit switch being located between the isolation valve and the safety limit switch.
	
It would have been obvious to a POSA to modify the incore neutron instrumentation system of Sato-Goto-Ohsaka to include Heibel’s isolation valve. A POSA would recognize that Heibel’s isolation valve stops a fluid flow, such as for maintenance or safety purposes1, and would have therefore been motivated to combine Heibel with Sato-Goto-Ohsaka for the predictable purpose of isolating the detector and reactor from the remaining incore neutron instrumentation system components and stopping the flow of any fluids to the remaining components in the event of a leak in the thimble tube located within the reactor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached on Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                  
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Isolation_valve#:~:text=An%20isolation%20valve%20is%20a,external%20equipment%20to%20a%20system